Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 123-125 are objected to because of the following informalities:  

Regarding claim 123, it has no period at the end of the claim.  For examining purposes, the claim will be construed as having a period at the end of the sentence.  
Appropriate correction is required.

Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because figures 5B-5E, 5H, 9B, 9C, and 10 are illegible. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.

The drawings are objected to under 37 CFR 1.83(a) because they fail to show the chassis coupled to the housing and bearing (as stated in claim 123) and the support coupled to the outer portion of the bearing assembly (as recited in claim 114) and as described in the specification.  For examining purposes the prior art will be construed as teaching the limitations of claim 23.
Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.






	
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 21, 32 & 34 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akiha (CN 101277054).

1. Akiha teaches:
(Currently Amended) A hollow motor apparatus/driving mechanism ,100 comprising: 
a rotor assembly 110 configured for rotation about a rotation axis L4, the rotor assembly having an inner portion disposed around an opening 113 that is configured to receive at least a portion of a payload and to rotate the payload/xyz table/recording media 520/530; 
a stator assembly 130 positioned adjacent to the rotor assembly and coaxially with the rotor assembly relative to the rotation axis (fig 2); and 
a bearing assembly 160 disposed outside of the inner portion of the rotor assembly (fig 3) and operably coupled to the rotor assembly (fig 3), the bearing assembly configured to maintain a position of the rotor assembly relative to the stator assembly (since the bearing is between the stator and rotor and supports the rotation of the rotor, see claim 1).  

2. Akiha teaches:
 (Currently Amended) The apparatus of claim 1, wherein the payload comprises an optical component/lens 411 configured for rotation with the rotor assembly about the rotation axis, the optical component comprising at least one of a prism (the lens 411 qualifies a prism since it has a front side and rear side both having identical shapes) or a reflector.  

21. Akiha teaches: 
(New) The apparatus of claim 1, wherein the stator assembly and the bearing assembly are configured to surround the rotor assembly when the stator assembly and bearing assembly are arranged side by side (figs above).

32. Akiha teaches:
 (Currently Amended) The apparatus of claim 1, wherein the stator assembly is arranged within a first plane that is substantially perpendicular to the rotation axis A, and-4-Application No.: To Be Assigned Attorney Docket No.: 13156.0190-01000wherein the bearing assembly is arranged within a second plane that is substantially perpendicular to the rotation axis, the second plane being different from the first plane.  

    PNG
    media_image1.png
    429
    727
    media_image1.png
    Greyscale

34. Akiha teaches: 
(Currently Amended) The apparatus of claim 32, wherein the rotor assembly comprises: a magnet yoke (annotated fig below) and a magnet 121-123 coupled to the magnet yoke, wherein the magnet yoke comprises a portion in contact with the bearing assembly (annotated fig below), and wherein the magnet is positioned either radially internal to the stator assembly (annotated fig below), external to the magnet yoke (annotated fig below), between the stator assembly and the bearing assembly, or between the magnet yoke and the bearing assembly (annotated fig below).  

    PNG
    media_image2.png
    429
    727
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 62, 114 & 119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiha in view of Logan et al. (US 4361332).

62. Akiha has been discussed above, re claim 1; but does not teach that the bearing assembly comprises: an inner portion coupled to the rotor assembly and surrounding the inner portion of the rotor assembly; an outer portion positioned radially external to the inner portion of the bearing assembly; and-5-Application No.: To Be Assigned Attorney Docket No.: 13156.0190-01000at least one rolling component rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly.  

Logan et al. teach that the bearing assembly 30 & 32 comprises: an inner portion (see excerpt below) coupled to the rotor assembly and surrounding the inner portion of the rotor assembly (annotated figure below); an outer portion (see excerpt below) positioned radially external to the inner portion of the bearing assembly (annotated figure below); and-5-Application No.: To Be Assigned Attorney Docket No.: 13156.0190-01000at least one rolling component (annotated figure below) rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly to reduce friction between the stator and rotor since the bearing is placed between the stator and rotor (fig below).

    PNG
    media_image3.png
    115
    859
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    756
    754
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    111
    857
    media_image5.png
    Greyscale

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that the bearing assembly comprises: an inner portion coupled to the rotor assembly and surrounding the inner portion of the rotor assembly; an outer portion positioned radially external to the inner portion of the bearing assembly; and-5-Application No.: To Be Assigned Attorney Docket No.: 13156.0190-01000at least one rolling component rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly, as taught by Logan et al. so as to reduce friction between the stator and rotor.

114. Akiha teaches:
A method for positioning a bearing assembly 160 in a hollow motor apparatus/ drive mechanism 100, the hollow motor apparatus comprising- 
a rotor assembly 110 configured for rotation about a rotation axis, and 
a stator assembly 130 positioned adjacent to the rotor assembly and coaxially with the rotor assembly relative to the rotation axis (fig above), the bearing assembly comprising: 
an inner portion coupled to the rotor assembly (fig above), an outer portion positioned radially external to the inner portion of the bearing assembly (fig above); but does not teach: at least one rolling component rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly, wherein the method comprises: attaching the outer portion of the bearing assembly to a support; and applying a force to the inner portion of the bearing assembly along a direction parallel to the rotation axis.  

Logan et al. teach that at least one rolling component rotatably positioned between the inner portion (fig above) of the bearing assembly (fig above) and the outer portion (fig above) of the bearing assembly, wherein the method comprises: attaching the outer portion (fig above) of the bearing assembly to a support/cylindrical housing part 63; and applying a force (via turbine wheel 60) to the inner portion of the bearing assembly along a direction parallel to the rotation axis to reduce friction between the stator and rotor since the bearing is placed between the stator and rotor (fig above).

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that at least one rolling component rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly, wherein the method comprises: attaching the outer portion of the bearing assembly to a support; and applying a force to the inner portion of the bearing assembly along a direction parallel to the rotation axis, as taught by Logan et al. so as to reduce friction between the stator and rotor.

119. Akiha has been discussed above, re claim 1; but does not teach that the bearing assembly comprises: an inner portion; an outer portion positioned radially external to the inner portion of the bearing assembly; and at least one rolling component rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly, wherein the inner portion of the bearing assembly and the outer portion of the bearing assembly are configured to move in opposite directions when electrical current flows in the stator assembly.  

Logan et al. teach the bearing assembly (fig above) comprises: an inner portion (fig above); an outer portion (fig above) positioned radially external to the inner portion of the bearing assembly (fig above); and at least one rolling component (fig above) rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly wherein the inner portion of the bearing assembly and the outer portion of the bearing assembly are configured to move in opposite directions when the turbine wheel is rotated to reduce friction between the stator and rotor since the bearing is placed between the stator and rotor (fig above).  Logan et al. does not teach an electrically excited stator.  However, the bearing assembly of Logan et al. reduces friction and is not dependent upon a mechanically or electrically excited stator/motor/rotor and reduces friction between the stator and rotor regardless of the excitation.  The routineer would be motivated to have the inner portion of the bearing assembly and the outer portion of the bearing assembly are configured to move in opposite directions when electrical current flows in the stator assembly.

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that the bearing assembly comprises: an inner portion; an outer portion positioned radially external to the inner portion of the bearing assembly; and at least one rolling component rotatably positioned between the inner portion of the bearing assembly and the outer portion of the bearing assembly, wherein the inner portion of the bearing assembly and the outer portion of the bearing assembly are configured to move in opposite directions when electrical current flows in the stator assembly, as taught by Logan et al. so as to reduce friction between the stator and rotor.

Claim(s) 83, 84, 122, 128-130 is/are rejected under 35 U.S.C. 103 as being unpatentable over Akiha in view of Steimel et al. (EP 0192125).

83. Akiha has been discussed above, re claim 1; but does not teach a second hollow motor apparatus comprising: a second rotor assembly configured for rotation about a second rotation axis, the second rotor assembly having an inner portion disposed around an opening that is configured to receive at least a portion of a payload; a second stator assembly positioned adjacent to the second rotor assembly and coaxially with the second rotor assembly relative to the second rotation axis; and a second bearing assembly disposed outside of the inner portion of the second rotor assembly and operably coupled to the second rotor assembly, the second bearing assembly configured to maintain a position of the second rotor assembly relative to the second stator assembly, wherein the hollow motor apparatus and the second hollow motor apparatus are positioned adjacent to one another.  

Steimel et al. teach a second hollow motor apparatus/2nd drive motor 58  comprising: a second rotor assembly (annotated fig 3 below) configured for rotation about a second rotation axis (via stator 60 and bearings), the second rotor assembly having an inner portion (annotated fig 3 below) disposed around an opening/socket 42 that is configured to receive at least a portion of a payload/refraction edge 70; a second stator assembly 60 positioned adjacent to the second rotor assembly and coaxially with the second rotor assembly relative to the second rotation axis 18; and a second bearing assembly (annotated figure 3 below) disposed outside of the inner portion of the second rotor assembly and operably coupled to the second rotor assembly (see fig 3 below), the second bearing assembly configured to maintain a position of the second rotor assembly relative to the second stator assembly (since the bearing is held by supports, see annotated fig 3 below), wherein the hollow motor apparatus/drive motor 30 and the second hollow motor apparatus are positioned adjacent to one another (fig 3 below) to expand the field of view (excerpt below).

    PNG
    media_image6.png
    448
    771
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    251
    866
    media_image7.png
    Greyscale


Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha with a second hollow motor apparatus comprising: a second rotor assembly configured for rotation about a second rotation axis, the second rotor assembly having an inner portion disposed around an opening that is configured to receive at least a portion of a payload; a second stator assembly positioned adjacent to the second rotor assembly and coaxially with the second rotor assembly relative to the second rotation axis; and a second bearing assembly disposed outside of the inner portion of the second rotor assembly and operably coupled to the second rotor assembly, the second bearing assembly configured to maintain a position of the second rotor assembly relative to the second stator assembly, wherein the hollow motor apparatus and the second hollow motor apparatus are positioned adjacent to one another, as taught by Steimel et al. so as to expand the field of view.

84. Akiha has been discussed above, re claim 83; but does not teach that the hollow motor apparatus and the second hollow motor apparatus have a common rotation axis.  

Steimel et al. teach that the hollow motor apparatus and the second hollow motor apparatus have a common rotation axis to expand the field of view (excerpt above).

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that the hollow motor apparatus and the second hollow motor apparatus have a common rotation axis, as taught by Steimel et al. so as to expand the field of view.

122. Akiha has been discussed above, re claim 83; but does not teach a second optical component configured to rotate about the rotation axis, wherein the optical component is configured to rotate about the rotation axis at a first rotational speed and the second optical component is configured to rotate about the rotation axis at a second rotational speed that is different from the first rotational speed.  

Steimel et al. teach that a second optical component/prism 70 configured to rotate about the rotation axis (via socket 42 and rotor), wherein the optical component/prism 72 is configured to rotate about the rotation axis at a first rotational speed (via drive motor 30) and the second optical component is configured to rotate about the rotation axis at a second rotational speed (via second drive motor 58) that is different from the first rotational speed (since the 2 motors differe in size and a different motors altogether) to expand the field of view (excerpt above).

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha with a second optical component configured to rotate about the rotation axis, wherein the optical component is configured to rotate about the rotation axis at a first rotational speed and the second optical component is configured to rotate about the rotation axis at a second rotational speed that is different from the first rotational speed, as taught by Steimel et al. so as to expand the field of view.

128. Akiha has been discussed above, re claim 83; but does not teach that the rotor assembly and the second rotor assembly are configured to rotate at one or more of different speed or different directions.  

Steimel et al. teach that the rotor assembly and the second rotor assembly are configured to rotate at one or more of different speed or different directions to expand the field of view (excerpt above).

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that the rotor assembly and the second rotor assembly are configured to rotate at one or more of different speed or different directions, as taught by Steimel et al. so as to expand the field of view. 

129. Akiha has been discussed above, re claim 83; but does not teach that the rotor assembly is configured to rotate a first light bending element, and wherein the second rotor assembly is configured to rotate a second light bending element.  

Steimel et al. teach that the rotor assembly is configured to rotate a first light bending element/prism 72, and wherein the second rotor assembly is configured to rotate a second light bending element/prism 70 to expand the field of view (excerpt above).
Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that the rotor assembly is configured to rotate a first light bending element, and wherein the second rotor assembly is configured to rotate a second light bending element, as taught by Steimel et al. so as to expand the field of view.

130. Akiha has been discussed above, re claim 129; but does not teach that the first light bending element is a first prism, and the second light bending element is a second prism or a reflector.  

Steimel et al. teach that the first light bending element is a first prism, and the second light bending element is a second prism or a reflector to expand the field of view (excerpt above).

Therefore it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify the invention of Akiha so that the first light bending element is a first prism, and the second light bending element is a second prism or a reflector, as taught by Steimel et al. so as to expand the field of view.

Allowable Subject Matter
Claims 120 and 123-127 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRANCE L KENERLY whose telephone number is (571)270-7851. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRANCE L KENERLY/Primary Examiner, Art Unit 2832